NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0302-16T4




IN THE MATTER OF THE ESTATE
OF BERTHA POLAK, deceased.
___________________________________

           Submitted October 31, 2017 – Decided November 28, 2017

           Before Judges Yannotti and Mawla.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Bergen County, Docket No.
           P-000246-12.

           James E. Young, Jr., attorney for appellant
           Linda Hall.

           Cuccio   and   Cuccio,  PC,   attorneys  for
           respondent Carol Polak Reid (Emil S. Cuccio,
           on the brief).

PER CURIAM

     Linda Hall, the Executrix of the Estate of Bertha Polak,

appeals from an order entered by the Chancery Division on July 13,

2016, granting an application by Carol Polak Reid for a wage

execution to execute a judgment previously entered against Hall.

We affirm.
     We take the following facts from the record.                  Following a

bench trial, a judgment was entered in favor of the Estate of

Bertha Polak on June 2, 2014.           The judgment required Hall to pay

the Estate $44,570.70.         Reid, a beneficiary of the Estate, would

receive $24,638.94.       The judgment also denied Hall an executor's

commission.

     The $44,570.70 due to the Estate was to be used to satisfy a

mortgage on a property owned by the Estate.              Because Hall did not

pay the judgment, the Estate paid off the mortgage at the closing

on the sale of the property.         According to the judgment, Hall was

to receive $19,931.76 from a trust account. That money was applied

to the judgment of $44,570.70, leaving the $24,638.94 due and

owing.    The judgment also denied Hall an executor's commission.

Hall appealed and we affirmed the judgment. In re Estate of Bertha

Polak, No. A-4207-13 (App. Div. Dec. 31, 2015) (slip op. at 1).

     Hall   did    not   pay   the   judgment,     and   Reid   sought   a   wage

execution to recoup the $24,638.94.          On July 13, 2016, the trial

judge    entered    an   order    and    written    findings     granting     the

garnishment.      He reiterated the calculation used to arrive at the

sum due and owing to Reid.              The judge repeated Hall was not

entitled to a $10,000 commission as executrix, and that the sum

was already "reflected in the judgment."                 The judge concluded

"[t]herefore, the judgment entered by the court and affirmed by

                                        2                                A-0302-16T4
the Appellate Division is $24,638.94.       Accordingly . . . plaintiff

may garnish defendant's wages to collect the judgment."                This

appeal followed.

     Hall argues that the judge failed to make adequate findings

of fact.   The contention is without sufficient merit to warrant

discussion.     R. 2:11-3(e)(1)(E).      As noted, the judge did make

findings of fact, and they were more than sufficient to warrant

issuance   of   the   wage   execution   order.   In   addition,    Hall's

arguments were previously addressed in our decision in the prior

appeal, and therefore she is barred from re-litigating those issues

in opposing the application for a wage execution.

     The doctrine of res judicata applies to matters that have

previously been litigated and bars them from being re-litigated.

Nolan v. First Colony Life Ins. Co., 345 N.J. Super. 142, 153

(App. Div. 2001).     For res judicata to apply:

           there must be a valid, final judgment on       the
           merits in the prior action; the parties in     the
           second action must be identical to, or          in
           privity with those in the first action;        and
           the claim in the later action must arise       out
           of the same transaction or occurrence as       the
           claim in the first action.

           [Ibid. (citing Watkins v. Resorts Int'l Hotel
           & Casino, Inc., 124 N.J. 398, 412 (1991)).]

     We reject Hall's argument the judge failed to make adequate

findings of fact pursuant to Rule 1:7-4(a) regarding the wage


                                    3                              A-0302-16T4
execution.   This is because we previously affirmed the judge's

computation of the judgment entered against Hall, set forth in his

July 13, 2016 opinion, which included the $10,000 credit to Hall,

and denial of Hall's commission.    We stated:

          Based on the testimony and evidence presented
          at trial, the judge found that . . . Polak had
          been living with Hall and paying her $1,000 a
          month in rent. . . . Polak obtained a loan
          of $79,784.28, which was secured by a mortgage
          upon her property in Englewood. . . . Polak
          kept $10,000, and Hall borrowed the remaining
          $69,784.28 from . . . Polak to use to pay for
          renovations to Hall's home. In lieu of paying
          Hall rent, . . . Polak began to make mortgage
          payments of $922.93 per month.

          The judge noted that Article III(c) of . . .
          Polak's will stated that . . . Polak had taken
          out a loan for Hall in the amount of $69,000.
          The will stated:

               At the time of the sale of the
               property   Linda   Hall   shall   be
               responsible for repayment of this
               loan.   The total amount shall be
               paid back to the [e]state and this
               amount shall then be added to the
               proceeds of sale and be divided
               amongst my children, Carol, Lisa and
               Linda and the surviving children of
               my daughter Andrea.

          The judge found that, based on the terms of
          the will, it was clear that Hall must pay the
          amount due on the mortgage. The judge also
          found that the testimony presented at trial
          showed that it was . . . Polak's intent that
          Hall pay the loan.

          The judge noted, however, that Hall would not
          be responsible for the $10,000 that . . . Polak

                                4                           A-0302-16T4
           kept from the loan proceeds, and she would be
           given credit for . . . Polak's payments of
           $922.93 per month on the loan, because . . .
           Polak would have otherwise paid Hall monthly
           rental payments of $1,000.    The judge also
           observed that his interpretation of the will
           was consistent with . . . Polak's probable
           intention.

           Thereafter, the court entered an order dated
           April 7, 2014, which provided that a judgment
           would be entered against Hall in the amount
           of $44,570.70, which was determined to be the
           amount remaining due on the loan. The court's
           order notes that $79,727.05 remained in
           counsel's trust account, and that amount was
           to be divided equally between Reid, Pean and
           Hall.

           The order states, however, that Hall's share
           would not be paid to her but would be a credit
           against the monies the court had ordered her
           to pay the estate. The order further provided
           for the distribution of the $44,570.70 that
           Hall had to pay the estate. In addition, the
           order states that, since there were no funds
           remaining for any distribution pursuant to the
           residuary clause of Polak's will, Hall would
           not be paid an executrix commission.

           [In re Estate of Bertha Polak, slip op. at 5-
           7.]

     After reciting the judge's detailed findings, we considered

the same arguments Hall has again raised here, and we affirmed the

judge's   determination.   Id.   at   10.   Furthermore,    as    stated

previously, the judge's written findings were more than sufficient

to justify the issuance of the wage execution order.

     Affirmed.


                                 5                               A-0302-16T4